Title: From Thomas Jefferson to James Lyle, 24 April 1794
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Apr. 24. 94.

Your favor of the 14th. inst. came to hand by the last post. I had intended to have been in Richmond and Manchester, with the first good weather of this month, but the small pox first, and then the embargo which suspended a considerable object of my journey occasioned me to postpone it. I shall be with you soon after the term fixed for the expiration of the embargo. In the mean time I had long ago made up in a packet for you, the bonds mentioned in my letter of April last. I shall deliver them to you myself, and they will overpay about £100. all mine due at this time, and consequently will go that far into the one to become due next July. One half of the bonds however will not be due till next winter. I shall see you so shortly that I shall add nothing farther than assurances of the esteem with which I am Dear Sir Your friend & servt

Th: Jefferson

